Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Wayne Bradley on 01/21/2022.

The application has been amended as follows: 

22.  (Currently Amended)  A method comprising:
receiving, via a network interface, a request for a product or service recommendation for a user based on an online search query by the user;
in response to the request, associating, via a processor, the request with a particular one of a plurality of test personal contexts, wherein the association is based on the stored personal contextual information for the user, and wherein the stored personal contextual information for the user comprises an online search history of the user, an online browsing history of the user, an online purchase history of the user, and an in-store purchase history of the user;
testing, via the processor the computer system, a first recommendation algorithm and a second recommendation algorithm with respect to each test personal context of the plurality of test personal contexts;
associating, via the processor of the computer system, a first subset of the plurality of test personal contexts with the first recommendation algorithm;
associating, via the processor of the computer system, a second subset of the plurality of test personal contexts with the second recommendation algorithm;
storing, in memory of a computer system, the ual information;
storing, in memory of a computer system, the ual information, wherein: 
the first associated subset of the plurality of test personal contexts, 
the second recommendation algorithm generates better optimized recommendations for the second associated subset of the plurality of test personal contexts, and
a relative quality of an optimized recommendation is determined according to one or both of a business metric and a financial metric;
selecting, via the processor, a recommendation algorithm for responding to the request, wherein the selecting is based on the recommendation algorithm being better optimized for the particular one of the plurality of test personal contexts;
customizing a webpage displayed on the user device to comprise a product or service recommendation, wherein the webpage is customized based on the personal contextual information of the user; and
updating, by the processor, the personal contextual information to reflect an interaction of the user with an online social network.

29.  (Currently Amended)  A system comprising:
a processor, memory, and a network interface, wherein the memory is operable to:
store a first recommendation algorithm for generating product or service recommendations based on personal contextual information, and 
store a second recommendation algorithm for generating product or service recommendations based on personal contextual information, wherein: 
the first recommendation algorithm generates better optimized recommendations for a first subset of the plurality of test personal contexts, 
the second recommendation algorithm generates better optimized recommendations for a second subset of the plurality of test personal contexts, and
a relative quality of an optimized recommendation is determined according to one or both of a business metric and a financial metric, and
wherein the processor is operable to:
test the first recommendation algorithm and the second recommendation algorithm with respect to each test personal context of a plurality of test personal contexts,
receive, via a network interface, a request for a product or service recommendation for a user based on an online search query by the user;
in response to the request, associate the request with a particular one of a plurality of test personal contexts, wherein the association is based on the stored personal contextual information for the user, and wherein the stored personal contextual information for the user comprises an online search history of the user, an online browsing history of the user, an online purchase history of the user, and an in-store purchase history of the user;

customize a webpage displayed on the user device to comprise a product or service recommendation, wherein the webpage is customized based on the personal contextual information of the user; and
update the personal contextual information to reflect an interaction of the user with an online social network.

35.  (Currently Amended)  The system 
deliver a promotional communication to the user device of the user, based upon a merchant selecting the user.

36.  (Currently Amended)  A non-transitory computer-readable storage medium having a plurality of code sections, wherein each code section comprises a plurality of instructions executable by one or more processors of a computer system to cause the one or more processors to perform a method comprising:
receiving, via a network interface, a request for a product or service recommendation for a user based on an online search query by the user;
in response to the request, associating the request with a particular one of a plurality of test personal contexts, wherein the association is based on the stored personal contextual information for the user, and wherein the stored personal contextual information for the user comprises an online search history of the user, an online browsing history of the user, an online purchase history of the user, and an in-store purchase history of the user;
storing, in memory of a computer system, a first recommendation algorithm for generating product or service recommendations based on personal context information, and a second recommendation algorithm for generating product or service recommendations based on personal context information, wherein: 
the first recommendation algorithm generates better optimized recommendations for a first associated subset of the plurality of test personal contexts, 
the second recommendation algorithm generates better optimized recommendations for a second associated subset of the plurality of test personal contexts, and 
a relative quality of an optimized recommendation is determined according to one or both of a business metric and a financial metric;
selecting a recommendation algorithm for responding to the request, wherein the selecting is based on the recommendation algorithm being better optimized for the particular one of the plurality of test personal contexts;

updating the personal contextual information to reflect an interaction of the user with an online social network.

Response to Arguments 
2.	Applicant arguments, see Applicants arguments filed on 08/16/2021 with respect to the 101 rejection has been fully considered and are persuasive.  The 35 USC 101 of claim(s) 22-42 has been withdrawn.
Applicant arguments, see Applicants arguments filed on 11/01/2021 with respect to the 102/103 rejection has been fully considered and are persuasive. The 35 USC 103 of claims 22-42 has been withdrawn. 

REASONS FOR ALLOWANCE
A.	Claim 22 is amended to recite features of “receiving, via a network interface, a request for a product or service recommendation for a user based on an online search query by the user;
in response to the request, associating, via a processor, the request with a particular one of a plurality of test personal contexts, wherein the association is based on the stored personal contextual information for the user, and wherein the stored personal contextual information for the user comprises an online search history of the user, an online browsing history of the user, an online purchase history of the user, and an in-store purchase history of the user;
testing, via the processor the computer system, a first recommendation algorithm and a second recommendation algorithm with respect to each test personal context of the plurality of test personal contexts;
associating, via the processor of the computer system, a first subset of the plurality of test personal contexts with the first recommendation algorithm;
associating, via the processor of the computer system, a second subset of the plurality of test personal contexts with the second recommendation algorithm;
storing, in memory of a computer system, the ual information;
storing, in memory of a computer system, the ual information, wherein: 
the first associated subset of the plurality of test personal contexts, 
the second recommendation algorithm generates better optimized recommendations for the second associated subset of the plurality of test personal contexts, and
a relative quality of an optimized recommendation is determined according to one or both of a business metric and a financial metric;
selecting, via the processor, a recommendation algorithm for responding to the request, wherein the selecting is based on the recommendation algorithm being better optimized for the particular one of the plurality of test personal contexts;
customizing a webpage displayed on the user device to comprise a product or service recommendation, wherein the webpage is customized based on the personal contextual information of the user; and
updating, by the processor, the personal contextual information to reflect an interaction of the user with an online social network.

29.  (Currently Amended)  A system comprising:
a processor, memory, and a network interface, wherein the memory is operable to:
store a first recommendation algorithm for generating product or service recommendations based on personal contextual information, and 
store a second recommendation algorithm for generating product or service recommendations based on personal contextual information, wherein: 
the first recommendation algorithm generates better optimized recommendations for a first subset of the plurality of test personal contexts, 
the second recommendation algorithm generates better optimized recommendations for a second subset of the plurality of test personal contexts, and
a relative quality of an optimized recommendation is determined according to one or both of a business metric and a financial metric, and
wherein the processor is operable to:
test the first recommendation algorithm and the second recommendation algorithm with respect to each test personal context of a plurality of test personal contexts,
receive, via a network interface, a request for a product or service recommendation for a user based on an online search query by the user;
in response to the request, associate the request with a particular one of a plurality of test personal contexts, wherein the association is based on the stored personal contextual information for the user, and wherein the stored personal contextual information for the user comprises an online search history of the user, an online browsing history of the user, an online purchase history of the user, and an in-store purchase history of the user;

customize a webpage displayed on the user device to comprise a product or service recommendation, wherein the webpage is customized based on the personal contextual information of the user; and
update the personal contextual information to reflect an interaction of the user with an online social network.” Claims 29, and 36 recite similar elements. No cited references found that would teach or suggest at least theses of amended independent claims 22, 29, and 36.
	Claims 22-42 are allowable over prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAREK ELCHANTI whose telephone number is (571) 272-9638.  The examiner can normally be reached on Flex Mon - Thur 7-7:00 and Fri 7-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on (571) 270-1836.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.





/TAREK ELCHANTI/Primary Examiner, Art Unit 3621